Title: To James Madison from William C. C. Claiborne, 16 May 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 16 May 1806, New Orleans. “Mr. Graham, who visits the United States by permission of the President, will be enabled to satisfy your enquiries with respect to the state of things in this Territory. Mr. Graham

departs with my regret; his attachment to the interest of his country, and his private virtues secured him my friendship, while his good sense and prudent conduct inspired a degree of confidence which the political connection between us has greatly increased.
                    “The legislature of the Territory is still in Session. With the best intentions, such a contrariety of opinion prevails as to the means of promoting the Public Good, that hitherto nothing has been done; and I much doubt whether the result of their deliberations will meet either the wishes or interest of the People. The differences in language and the jealousy which exists between the Ancient and modern Louisianians, are great Barriers to the introduction of that harmony and mutual confidence which I so much desire. This misfortune (for such I consider it) is seen and regretted; but a remedy can alone be found, in those vicissitudes which time produces.
                    “There are, no doubt several minor causes of discontent in this quarter; but the most fruitful sources are, the introduction of the English language in our Courts of Justice; the judicial system generally, and particularly the trial by Jury, and the admission of Attornies. The pride as well as the convenience of the Louisianians, are opposed to any innovation on their language: the trial by Jury is by many considered as odious, and the Lawyers as serious nuisances. Designing men may labour to trace the dissatisfaction to the conduct of the Governor, and to attach much blame to the Executive authority; but such suggestions are more the effects of private malice and resentment, than the convictions of truth and reflection. I do not believe that I am a favorite with the people of this territory. My duties may be discharged with fidelity, and my administration may nevertheless be unpopular. At the present period, no Executive officer can please all parties; and change the chief Magistrate tomorrow; nominate and Commission the greatest and best man in the Nation, and the Society here will continue dissatisfied.
                    “When our disputes with Spain are adjusted, and the Citizens induced to think that their political destiny is fixed; when the English language is generally spoken; and a knowledge of the principles of the American Government diffused, then I shall be disappointed if the Louisianians should not be among the most zealous and virtuous members of our Republic; but at the present crisis, and with the present population, disturbed as it is by the intrigues of adventurers, unprincipled adventurers from every Country, it is not in the power of any man to put down distrust and dissatisfaction.”
                